                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN BRINKER,                                       Case No. 18-cv-05099-SI
                                   8                      Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF'S
                                   9              v.                                         ADMINISTRATIVE MOTION FOR
                                                                                             USE OF SAN JOSE COURTHOUSE
                                  10     NANCY A. BERRYHILL,                                 LIBRARY
                                  11                      Defendant.                         Re: Dkt. No. 37
                                  12
Northern District of California
 United States District Court




                                  13          On July 14, 2019, plaintiff Alan Brinker, who is representing himself pro se in this Social

                                  14   Security appeal, filed an administrative motion for use of the library at the United States District

                                  15   Court in San Jose. Dkt. No. 37. Plaintiff states that there are books he needs that are not available

                                  16   from the Santa Clara County Law Library, which is the only other library he is able to physically

                                  17   access with his disabilities. Plaintiff does not identify which books he hopes to access at the San

                                  18   Jose courthouse.

                                  19          A search of the catalog of the Santa Clara County Law Library reveals that library houses

                                  20   numerous materials related to Social Security law that are currently available. See http://sccll.org/

                                  21   (last visited July 17, 2019). Meanwhile, the Court is informed by the courthouse librarians that the

                                  22   San Jose courthouse has only a few Social Security titles, and that those are frequently checked out.

                                  23   Moreover, due to the location of the San Jose courthouse library within a secured area of the

                                  24   courthouse, the library is generally not open to the public.

                                  25          For these reasons, the Court will DENY plaintiff’s motion for an order allowing access to

                                  26   the San Jose courthouse library. As an accommodation, if plaintiff identifies the specific pages of

                                  27   a specific book that plaintiff needs, and that book is only located at the courthouse library, the Court

                                  28   will consider copying those pages (maximum: 15 pages) and mailing them to plaintiff. Plaintiff
                                   1   should file this request with the Court as soon as possible.

                                   2          Plaintiff’s motion for summary judgment remains due by July 29, 2019. As the Court

                                   3   previously notified him, if plaintiff does not file his motion for summary judgment by the deadline,

                                   4   he risks having his case dismissed for failure to prosecute.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: July 17, 2019

                                   8                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
